The Court

observed that it was improper to bring a matter, which, if there was any question upon it, was proper for a plea in abatement to the writ, before them in the form of a case stated. But, as the question regarded practice, and they entertained no doubts upon it, they would express their opinion, that Evans, in his *398character of coroner, might well serve the writ. The sheriff was answerable for his conduct as one of his deputies, but not for his doings as a coroner.

Judgment for the plaintiff.